DETAILED ACTION
This office action is in response to the application filed on August 11, 2021. Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP20191475.1, filed on August 18, 2020. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on December 29, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ELECTRONIC DEVICE AND METHOD FOR SCANNING AND RECONSTRUCTING OF DEFORMABLE OBJECTS.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because:
The reference character “303” has been used to designate both “transparent protection layer” and “LEDs”, see Fig. 3.
The reference character “403” has been used to designate both “transparent protection layer” and “LEDs”, see Fig. 3.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 6, 9 – 14 and 18 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hart et al. (US 2011/0290005 A1)referred to as Hart hereinafter.
Regarding Claim 1, Hart discloses an electronic device comprising circuity (Par. [0140], imaging of an interior space such as a human ear canal, as shown in FIG. 10, where a system 1000 may include an inflatable membrane 1002, a light source 1022, a sensor 1024) configured to capture an image (Par. [0208], obtaining a three-dimensional image of a surface) of a pattern (Par. [0058], A variety of suitable calibration techniques will be readily appreciated based upon the use of known shapes, dimensions, surface patterns, and so forth, any of which may be adapted to use with the imaging systems) of light emitting photoluminescence particles (Par. [0039], the excitation source 102 (any suitable light source) illuminates the object 108 along an optical illumination path 118 through the medium 106, and the sensor 112 captures reflected light from the object 108 on an optical return path 120 through the medium 106) embedded in an object (Par. [0226] FIG. 18 shows an inflatable membrane within an ear canal. In general, an inflatable membrane 1802 is positioned for use within an ear canal 1804), and 
reconstruct the shape of the object (Par. [0212], storing a representation of a change from the three-dimensional image to the second three-dimensional image (i.e. reconstruct the shape) as compliance data for the cavity) based on the captured image of the pattern of light emitting photoluminescence particles embedded in the object (Par. [0212] By imaging with three-dimensional data captured through the medium that is used to pressurize the inflatable membrane, any type and amount of compliance data may be usefully captured and analyzed).

Regarding Claim 2, Hart discloses claim 1. Hart further discloses wherein the light emitting photoluminescence particles are fluorescent quantum dots (Par. [0044], The medium 106 may also contain fluorescent dyes, phosphorescent dyes, quantum dots, or some other substance or combination of substances that emits light in response to other wavelengths or other stimulus (such as an applied electrical field, a chemical reaction, and so forth).

Regarding Claim 3, Hart discloses claim 1. Hart further discloses wherein the light emitting photoluminescence particles are phosphorescent particles (Par. [0044], The medium 106 may also contain fluorescent dyes, phosphorescent dyes, quantum dots, or some other substance or combination of substances that emits light in response to other wavelengths or other stimulus (such as an applied electrical field, a chemical reaction, and so forth).

Regarding Claim 4, Hart discloses claim 1. Hart further discloses wherein the light emitting photoluminescence particles are embedded in the body of the object (Par. [0226] FIG. 18 shows an inflatable membrane within an ear canal. In general, an inflatable membrane 1802 is positioned for use within an ear canal 1804).

Regarding Claim 5, Hart discloses claim 1. Hart further discloses wherein the light emitting photoluminescence particles are embedded in the surface of the object (Par. [0004], techniques for imaging interior/concave surfaces as well as exterior/convex surfaces, as well as specific adaptations of these techniques to imaging ear canals, human dentition, and so forth).

Regarding Claim 6, Hart discloses claim 1. Hart further discloses wherein the pattern of light emitting photoluminescence particles is a pattern of dots or a pattern of lines or a grid pattern (Par. [0044], The medium 106 may also contain fluorescent dyes, phosphorescent dyes, quantum dots, or some other substance or combination of substances that emits light in response to other wavelengths or other stimulus (such as an applied electrical field, a chemical reaction, and so forth).

Regarding Claim 9, Hart discloses claim 1. Hart further discloses wherein the circuity is configured to reconstruct the shape of the object based on a beam profile analysis (Par. [0047] The sensor 112 may include any sensor or group of sensors suitable for capturing, in digital or electronic form, an intensity of electromagnetic radiation at one or more wavelengths. In general, the sensor 112 may be positioned to measure an intensity (i.e. beam profile analysis) of one or more wavelengths of light in a direction of a location within a region of interest on the target surface 110, such as indicated where the optical return path 120 leaves the object toward the sensor 112 and sensor filter 114).

Regarding Claim 10, Hart discloses claim 1. Hart further discloses wherein the image comprises two or more different patterns of light emitting photoluminescence particles embedded in the object (Par. [0072], The excitation source 102 may be a broadband light source that provides illumination of the object 108 over a range of wavelengths (or ranges of wavelengths) that includes the at least two different wavelengths(i.e. different patterns) used for thickness calculations).

Regarding Claim 11, Hart discloses claim 10. Hart further discloses wherein the light emitting photoluminescence particles of the two or more different patterns embedded the object exhibit different emission wavelengths (Par. [0072], The excitation source 102 may be a broadband light source that provides illumination of the object 108 over a range of wavelengths (or ranges of wavelengths) that includes the at least two different wavelengths(i.e. different wavelengths) used for thickness calculations).

Regarding Claim 12, Hart discloses claim 1. Hart further discloses further comprising a light source (Par. [0226],  within the inflatable membrane 1802, sensors, a light source and other hardware may also be included) which is placed in the centre of the object (Par. [0226] FIG. 18 shows an inflatable membrane within an ear canal), wherein the light emitting photoluminescence particles are illuminated by the light source (Par. [0039], the excitation source 102 illuminates the object 108 along an optical illumination path 118 through the medium 106, and the sensor 112 captures reflected light from the object 108 on an optical return path 120 through the medium 106).

Regarding Claim 13, Hart discloses claim 12. Hart further discloses wherein the wavelength of the light source and the emission wavelength of the photoluminescence particles differ (Par. [0045], the medium 106 may in general include a variety of dyes, solutes, quantum dots, encapsulated silica nanoparticles, or other substances that can be combined--such as in a homogenous mixture--to provide the medium 106 with different emission properties and/or attenuation coefficients at different wavelengths).

Regarding Claim 14, Hart discloses claim 1. Hart further discloses further comprising an imaging system  (Par. [0226],  within the inflatable membrane 1802, sensors (i.e. imaging system), a light source and other hardware may also be included) arranged inside the object  (Par. [0226] FIG. 18 shows an inflatable membrane within an ear canal), wherein the image of the pattern of light emitting photoluminescence particles embedded in an object is captured with imaging system (Par. [0039], the excitation source 102 (any suitable light source) illuminates the object 108 along an optical illumination path 118 through the medium 106, and the sensor 112 captures reflected light from the object 108 on an optical return path 120 through the medium 106).

Regarding Claim 18, Hart discloses claim 1. Hart further discloses the object exhibits high optical transparency (Par. [0035], medium is described as being transparent at a particular wavelength, this should be understood to mean substantially transparent or sufficiently transparent to permit measurements yielding accurate thickness calculations) in the visible and the near UV wavelength  (Par. [0040], While visible light embraces one useful range of wavelengths, the excitation source 102 may also or instead usefully provide light near or beyond the visible light range such as near-infrared or infrared illumination (i.e. near UV wavelength), or more generally across any range of electromagnetic wavelengths for which attenuation by the medium 106 can be measured).

Regarding Claim 19, Hart discloses claim 1. Hart further discloses wherein the object is made from ductile base material and is deformable (Par. [0143], the inflatable membrane 1002 may be sufficiently flexible and elastic to (i.e. deformable) closely follow any contours of the interior volume as it inflates therein, and sufficiently thin (i.e. ductile base material) that a measurement of the interior surface 1006 can be used to accurately infer a shape of the exterior surface 1008 when the inflatable membrane 1002 is inflated to contact the wall of such an interior volume).

Method Claim 20 is drawn to the method of using the corresponding apparatus claimed in Claim 1.  Therefore method Claim 20 corresponds to apparatus Claim 1 and is rejected for the same reasons of anticipation as used above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hart (US 2011/0290005 A1)  in view of STOLKA et al., (US 2012/0253200 A1) referred to as STOLKA hereinafter.
Regarding Claim 7, Hart discloses claim 1. Hart further discloses wherein the circuity is configured to capture an image of the pattern of light emitting photoluminescence particles (Par. [0208], obtaining a three-dimensional image of a surface) and to reconstruct the shape of the object based on a digital image correlation algorithm applied to the image (Par. [0212], storing a representation of a change from the three-dimensional image to the second three-dimensional image (i.e. reconstruct the shape) as compliance data for the cavity). Hart fails to explicitly teach a stereo image pair. 
However, STOLKA teaches capture a stereo image pair  of the pattern of light emitting photoluminescence particles (Fig. 14, Par. [0059] The augmentation device 100 can also include at least one of a camera 108 attached to the bracket 102. In some embodiments, a second camera 110 can also be attached to the bracket 102, either with or without the projector, to provide stereo vision (i.e. pair of images)) and to reconstruct the shape of the object  (Par. [0077], One or more camera units next to the projection unit in the endoscopic device observe the pattern, potentially reconstructing its three-dimensional shape on the organ surface) based on a digital image correlation algorithm applied to the stereo image pair Par. [0063], the use of (potentially stereo) cameras with specialized feature and device tracking algorithms (such as scale-invariant feature transform/SIFT and simultaneous localization and mapping/SLAM, respectively) to track the device, various surface features, or surface region patches over time, supporting a variety of capabilities such as trajectory reconstruction or stereo surface reconstruction).
References Hart and STOLKA are considered to be analogous art because they relate to image scanning systems. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specify stereo imaging system on a scanning probe as taught by STOLKA in the invention of Hart. This modification would support stereo surface reconstruction (See STOLKA, Par. [0063]).

Regarding Claim 8, Hart in view of STOLKA teaches Claim 7.  STOLKA further teaches wherein the circuity is configured to reconstruct the shape of the object based on a detection of the light emitting photoluminescence particles in the captured stereo image pair (Par. [0077], By emitting pulsed laser patterns from a projection unit in an endoscopic setup, a unique pattern of light incidence locations is generated on the endoscope-facing surface side of observed organs. One or more camera units next to the projection unit in the endoscopic device observe the pattern, potentially reconstructing its three-dimensional shape on the organ surface).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hart (US 2011/0290005 A1), in view of STOLKA (US 2012/0253200 A1), in view of Vinther et al., (US 2013/0027515 A1) referred to as Vinther hereinafter, and in further view of Nam et al. (US 10,529,754 B2) referred to as Nam hereinafter.
Regarding Claim 15, Hart discloses claim 14. While Hart teaches in Par. [0056], a three-dimensional video may be created with a series of time-separated measurements, where the sensor 112 or the object 108 may be moved (in a translation, a rotation, or some combination of these) in order to capture a larger area of interest or the entire object 108, or in order to obtain measurements of occluded surfaces of the object 108, or for any other reason, Hart does not specifically teach a stereo vision system. 
However, STOLKA teaches a stereo vision system (Fig. 14, Par. [0059] The augmentation device 100 can also include at least one of a camera 108 attached to the bracket 102. In some embodiments, a second camera 110 can also be attached to the bracket 102, either with or without the projector, to provide stereo vision). 
References Hart and STOLKA are considered to be analogous art because they relate to image scanning systems. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specify stereo imaging of a camera system mounted on a probe as taught by STOLKA in the invention of Hart. This modification would support stereo surface reconstruction (See STOLKA, Par. [0063]).

In addition, Hart in view of STOLKA does not specifically teach 360° vision. 
However, Vinther teaches the imaging system comprises a vision system which is able to perform 360° vision (Par. [0238], Preferably the cameras are arranged such that reflected light is recorded from different directions covering the 360 degrees around the probe, as seen in FIGS. 11 and 12, right side).
References Hart, STOLKA and Vinther are considered to be analogous art because they relate to image systems of probes. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specify 360° vision as taught by Vinther in the inventions of Hart and STOLKA. This modification would increase the flexibility of the scanner especially with respect to direction of view, depth of field and point reconstruction quality (See Vinther, Par. [0243]).

Furthermore, Hart in combination with STOLKA and Vinther does not specifically teach upper and lower part of the imaging system. Therefore, Hart in combination with STOLKA and Vinther fails to explicitly teach the imaging system comprises an upper vision system and a lower vision system which are able to perform 360° vision. 
However, Nam teaches the imaging system comprises an upper vision system and a lower vision system (Fig. 3, Col. 4:50-56, The spherical wedge may refer to a portion of a ball bounded by two plane semidisks and a spherical lune. The two plane semidisks (i.e. upper and lower) bounding the spherical wedge may have a predetermined dihedral angle) which are together able to perform 360° vision (Col. 5:13-14, a viewing angle close to 360 degrees).
References Hart, STOLKA, Vinther, and Nam are considered to be analogous art because they relate to image systems. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specify an upper and lower vision system as taught by Nam in the inventions of Hart, STOLKA and Vinther. This modification would provide an image sensor having a wide viewing angle (See Nam, Col. 1:51-52).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hart (US 2011/0290005 A1), in view of Vinther (US 2013/0027515 A1).
Regarding Claim 16, Hart discloses claim 14. While Hart teaches in Par. [0056], a three-dimensional video may be created with a series of time-separated measurements, where the sensor 112 or the object 108 may be moved (in a translation, a rotation, or some combination of these) in order to capture a larger area of interest or the entire object 108, or in order to obtain measurements of occluded surfaces of the object 108, or for any other reason, Hart does not specifically teach two or more camera sensors. 
However, Vinther teaches the imaging system comprises two or more camera sensors with corresponding lens systems (Par. [0236] The images are acquired by the one or more cameras. Preferably the cameras comprise a lens and a sensor array) which are able to capture a 360° view (Par. [0238] Preferably the cameras are arranged such that reflected light is recorded from different directions covering the 360 degrees around the probe, as seen in FIGS. 11 and 12, right side).
References Hart and Vinther are considered to be analogous art because they relate to image scanning systems. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specify stereo vision  system as taught by Vinther in the invention of Hart. This modification would increase the flexibility of the scanner especially with respect to direction of view, depth of field and point reconstruction quality (See Vinther, Par. [0243]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hart (US 2011/0290005 A1), in view of Vinther (US 2013/0027515 A1), and in further view of Nam (US 10,529,754 B2).
Regarding Claim 17, Hart discloses claim 14. While Hart teaches in Par. [0056], a three-dimensional video may be created with a series of time-separated measurements, where the sensor 112 or the object 108 may be moved (in a translation, a rotation, or some combination of these) in order to capture a larger area of interest or the entire object 108, or in order to obtain measurements of occluded surfaces of the object 108, or for any other reason, Hart does not specifically teach  360° view. 
However, Vinther teaches the imaging comprises an array of lenses (Par. [0236], The images are acquired by the one or more cameras. Preferably the cameras comprise a lens and a sensor array), which are able to capture a 360° view (Par. [0238], Preferably the cameras are arranged such that reflected light is recorded from different directions covering the 360 degrees around the probe, as seen in FIGS. 11 and 12, right side).
References Hart and Vinther are considered to be analogous art because they relate to image systems of probes. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specify 360° vision as taught by Vinther in the inventions of Hart and STOLKA. This modification would increase the flexibility of the scanner especially with respect to direction of view, depth of field and point reconstruction quality (See Vinther, Par. [0243]).

In addition, Hart in view of Vinther does not teach upper and lower part of the imaging system. Therefore, Hart in view of Vinther fails to explicitly teach wherein the imaging comprises an upper and a lower spherically shaped imaging system which comprises an array of micro-lenses and photodiodes, which are able to capture a 360° view.
However, Nam teaches wherein the imaging comprises an upper and a lower spherically shaped imaging system (Fig. 3, Col. 4:50-56, The spherical wedge may refer to a portion of a ball bounded by two plane semidisks and a spherical lune. The two plane semidisks (i.e. upper and lower) bounding the spherical wedge may have a predetermined dihedral angle) which comprises an array of micro-lenses and photodiodes (Col. 4:32-38, (30) The image sensor 100 may include a plurality of pixels 110 configured to sense light, and the structure 130 bonded to the plurality of pixels 110. Each of the pixels 110 may include a photodiode, a medium layer, and a microlens. A plurality of photodiodes and a plurality of microlenses may be provided and may form an array), which are able to capture a 360° view (Col. 5:13-14, a viewing angle close to 360 degrees).
References Hart, Vinther, and Nam are considered to be analogous art because they relate to image systems. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specify an upper and lower vision system as taught by Nam in the inventions of Hart and Vinther. This modification would provide an image sensor having a wide viewing angle (See Nam, Col. 1:51-52).

Conclusion
The prior art references made of record are not relied upon but are considered pertinent to applicant's disclosure. Ben-Ezra et al. (US 2009/0079987 A1) teaches a hemispherical mount component of measurement head, similar to a compound eye in that it has many eyelets arranged on a hemisphere face the center of the hemisphere, where each eyelet houses an LED unit with its own lens and a single sensing element, and can emit light as a focused beam directed at the center of the hemisphere.
Any inquiry concerning this communication should be directed to SUSAN E TORGERSON whose telephone number is (571)270-0498.  The Examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Brian T. Pendleton, can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Torgerson/Primary Examiner, Art Unit 2425